Case: 12-40970       Document: 00512299140         Page: 1     Date Filed: 07/08/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 8, 2013
                                     No. 12-40970
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

EUSEBIO URIAS-MARQUEZ,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:12-CR-84-1


Before JOLLY, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       Eusebio Urias-Marquez appeals the 51-month sentence of imprisonment
imposed following his guilty plea conviction of being illegally present in the
United States after removal. He argues that the district court erred in imposing
a 16-level enhancement pursuant to U.S.S.G. § 2L1.2(b)(1)(A)(ii) based on his
Arizona attempted smuggling conviction. We need not determine whether the
district court so erred because the error in applying the enhancement, if any,
was harmless.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40970     Document: 00512299140    Page: 2   Date Filed: 07/08/2013

                                 No. 12-40970

      As the Government notes, in imposing the 51-month sentence of
imprisonment, the district court indicated that it would impose the same
sentence based on the factors of 18 U.S.C. § 3553(a) no matter the application of
the enhancement. In view of the foregoing, the Government has met its burden
to establish that any error in applying the § 2L1.2(b)(1)(A)(ii) enhancement was
harmless. See United States v. Richardson, 676 F.3d 491, 511 (5th Cir. 2012);
United States v. Bonilla, 524 F.3d 647, 656 (5th Cir. 2008). The judgment of the
district court is affirmed.
      AFFIRMED.




                                       2